DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 12/1/21. Claims 20, 21, 25 and 26 have been amended. Claims 1 – 19, 22 and 23 are withdrawn due to a restriction requirement. Claims 1 - 27 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 12/1/21.  

Terminal Disclaimer
The Terminal Disclaimers have been approved and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brent Knight on 12/13/21.

The application has been amended as follows: 
Cancel claims 1 – 19 without prejudice.
Rejoin claims 22 and 23.

REASONS FOR ALLOWANCE
Claims 20 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of RAVI et al (US 2015/0013988).
RAVI discloses a process to trap a treatment fluid in a wellbore annulus, the treatment fluid comprising an aqueous carrier fluid and compressible particles sized at 0.1 micron to 20 mm, chosen from closed-cell foam or hollow particles which can be spherical or non-spherical, and wherein the particles collapse by 1-99% up to 10,000 psi. 
RAVI fails to teach a porosity degree of the particles, fails to teach that the particles comprise a variety of irregular shapes and a variety of diameters, fails to teach the specific gravity of the particles in relation to the carrier fluid, and fails to teach that the particles are buoyant and that the buoyancy is provided such that the particles are capable of being suspended more densely at a desired depth within the annular region.

The closest prior art of record fails to teach or render obvious the claimed method of designing compressible particles for a fluid mixture, wherein each of the compressible particles is fabricated to collapse in response to fluid pressure within an annular region of a wellbore, comprising: 
determining a specific gravity of an aqueous carrier fluid; 
selecting a desired depth for the compressible particles within the annular region; 
selecting properties for the compressible particles to provide for buoyancy of the compressible particles within the carrier fluid such that the compressible particles are designed to stay suspended more densely at the desired depth within the annular region, 
wherein the properties comprise: 
a variety of specific gravities within a range between plus / minus 0.5, inclusive, of the specific gravity of the carrier fluid, a porosity in a range between 5% and 40%; 
a variety of irregular particle shapes; and 
a variety of outer diameters in a range between 10 pm and 700 pm (in dry state); Page 5 of 16Response to Office Action mailed September 1, 2021 Serial No. 16/681,696 Docket No.: 2018EM337/2 
 and selecting a compressibility response for the compressible particles, wherein the compressibility response is optimized for the desired depth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765